Citation Nr: 0321684
Decision Date: 08/28/03	Archive Date: 01/21/04

DOCKET NO. 98-01 887               DATE AUG 28, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES 

1. Entitlement to an increased rating for service-connected anxiety
disorder, currently evaluated as 70 percent disabling. 

2. Entitlement to a total disability rating based on individual
employability due to service-connected disability.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

K. J. Alibrando, Counsel

INTRODUCTION

The appellant served on active duty from December 1961 to August
1963.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1997 rating decision of the San Juan,
Puerto Rico, Department of Veterans Affairs (VA) Regional Office
(RO).

FINDING OF FACT

The veteran's service-connected anxiety disorder results in total
occupational and social impairment and is manifested by severe
anxiety, social isolation, inability to concentrate and inability
to travel due to anxiety.

CONCLUSION OF LAW

1. The criteria for entitlement to an increased disability rating
of 100 percent for the service-connected anxiety disorder are met.
38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. Part 4, 4.16(c),
4.130, Diagnostic Code 9400 (2002).

2. The issue of a total disability rating based on individual
unemployability (TDIU) is moot. Vettese v. Brown, 7 Vet App. 31
(1994); Holland v. Brown, 6 Vet App. 443 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to
notify and to assist

- 2 -

claimants for VA benefits. See 38 U.S.C.A. 5100, 5102, 5103, 5103A,
5107, 5126 (West Supp. 2002); 38 C.F.R. 3.102, 3.156, 3.159, and
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of
notice and assistance and that sufficient evidence is of record to
decide the veteran's claim. If there were any deficiency of notice
or assistance, it is not prejudicial to the veteran, given the
favorable nature of the Board's decision with regard to the issue
of an increased rating for the service-connected psychiatric
disorder. No further assistance in developing the facts pertinent
to the issues is required.

II. Increased rating

The veteran's claims were received in March 1997. In a September
1997 rating action, the RO denied a rating in excess of 70 percent
for the service-connected anxiety disorder and entitlement to a
total disability rating based on individual unemployability due to
the service-connected disability.

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R., Part 4. Separate
diagnostic codes identify the various disabilities. 38 C.F.R. 4.1
requires that each disability be viewed in relation to its history
and that there be emphasis upon the limitation of activity imposed
by the disabling condition. 38 C.F.R. 4.2 requires that medical
reports be interpreted in light of the whole recorded history, and
that each disability must be considered from the point of view of
the veteran working or seeking work. 38 C.F.R. 4.7 provides that,
where there is a question as to which of two disability evaluations
shall be applied, the higher evaluation is to be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating is to be assigned.
These requirements for evaluation of the complete medical history
of the claimant's condition operate to protect claimants against
adverse decisions based on a single, incomplete or inaccurate
report and to enable VA to make a more precise evaluation of the
level of the disability and of any changes in the condition.

- 3 -

Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Moreover, VA has a
duty to acknowledge and consider all regulations which are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusion.

The veteran's service-connected anxiety neurosis is currently rated
as 70 percent disabling under the provisions of Diagnostic Code
9400. A 100 percent evaluation requires total occupational and
social impairment, due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; memory loss for
names of close relatives, own occupation, or own name. 38 C.F.R.
4.130, including Diagnostic Code 9400 (2002).

In the field of mental disorders, the severity of disability is
based upon actual symptomatology, as it affects social and
industrial adaptability. 38 C.F.R. 4.130 (2002). In evaluating
impairment resulting from the ratable psychiatric disorders, social
inadaptability is to be evaluated only as it affects industrial
adaptability based on all of the evidence of record. 38 C.F.R.
4.129 (2002).

An April 1997 VA Social and Industrial Field Survey Report shows
that the veteran had a 12th grade education and, after discharge
from active service, had worked in the construction field,
including supervisory positions. The veteran reported that he had
not worked since November 1995 and was receiving treatment for his
psychiatric disorder from VA. He reported that he was anxious and
afraid that he was going to die, and stated that he avoided
socializing with neighbors and going out of his house. The examiner
indicated that interviews with the veteran's wife and neighbors
showed that he was socially isolated and did not go out of the
house very often.

On VA examination in April 1997, the veteran reported that he woke
up agitated and full of fears. He reported nausea, dizziness and
gastric problems. He indicated

4 -

that he stayed home most of the time and did not drive. He was
fearful of crowds and bridges. On mental status examination, his
mood was anxious and his affect was constricted. There were no
hallucinations and he was not homicidal or suicidal. Insight and
judgment were fair. The assessment was generalized anxiety disorder
and the Global Assessment of Functioning (GAF) Score was 70.

On VA examination in April 1999, the veteran indicated that he had
not worked in three years, and had an episode in a public place
where he forgot where he was. He stayed in his room all day. On
examination, his mood was anxious. His concentration and memory
were fair. He reported that his wife was the one who knew
everything. He was somewhat evasive as to reporting details of his
condition. The assessment was generalized anxiety disorder and the
GAF score was 70.

On VA examination in May 2003, the veteran reported that he stopped
working in the construction business in 1996 due to severe anxiety,
restlessness and insomnia. He reported that in the previous year,
he had anxiety episodes with palpitations, choking and fear of
dying. He felt sad, was irritable, had insomnia and was unable to
concentrate. He was afraid of going to places outside his home,
being in a crowd and standing in line. He avoided leisure
activities such as going to the beach, because he was afraid of
developing an anxiety episode. On examination, his mood was anxious
and irritable. His affect was broad and appropriate. He memory was
intact, judgment was good and insight was fair. There was no
evidence of delusions or hallucination. The assessment was
generalized anxiety disorder and the GAF score was 50. The examiner
concluded that the veteran had serious symptoms and serious
impairment in social and occupations functioning. It was noted that
he had anxiety, anxiety episodes, fear of dying, avoidance of
social situations and avoidance of traveling due to anticipatory
anxiety feelings. It was noted that he avoided going to shopping
centers and stores to avoid development of anxiety symptoms. The
examiner indicated that the veteran was excessively worried about
every day routine life sequences. The examiner concluded that the
symptoms produced significant impairment in the veteran's
functioning and produced a severe degree of impairment in his
social and industrial adaptability and was severely interfering in
his capacity to perform adequately in a working environment.

- 5 -

The evidence includes records of the Social Security Administration
which show the veteran was awarded disability benefits on the
basis, in part, of diagnosed anxiety and panic attacks. Those
records include private outpatient treatment records and a November
1996 private doctor's statement showing a diagnosis of severe
anxiety disorder.

The Board finds that the disability picture referable to the
service-connected psychiatric disorder more nearly approximates a
level of disability consistent with total occupational and social
impairment as required for the assignment of a 100 percent rating
under the criteria in Diagnostic Code 9400. The clinical evidence
shows that the veteran has received treatment for the service-
connected psychiatric disorder for many years, and certainly since
filing of his increased rating claim in March 1997. The evidence
indicates the veteran has not worked in many years, since
approximately 1996. The VA examination reports and private
outpatient treatment records show that the veteran experiences
constant anxiety, is excessively isolated, unable to drive, and has
some impairment of concentration. The April 1997 and 1999 VA
examination reports showed that the GAF score was 70. The GAF score
was significantly lower at the time his most recent VA examination
in May 2003, shown to be 50, which indicates serious symptoms or
any serious impairment in social and occupational, or school
functions, to include the inability to keep a job. See American
Psychiatric Association Diagnostic and Statistical Manual of Mental
Disorders (4th. ed., 1994) (DSM-IV). The medical evidence shows
that the veteran is significantly impaired both socially and
occupationally as a result of his anxiety disorder and that he is
unable to maintain social or occupational relationships as a result
of his disability. Therefore, the Board concludes that it is likely
that he has total social and occupation impairment due to the
service-connected generalized anxiety disorder. Therefore, the
Board finds that a 100 percent schedular rating is for application
under the provisions of 38 C.F.R. 4.130 including Diagnostic Code
9400 (2002).

- 6 -

III. Entitlement to a Total Disability rating based upon Individual
Unemployability.

As set forth above, the veteran's disability rating for his
service-connected anxiety disorder is increased to 100 percent.
Total disability based upon individual unemployability contemplates
a schedular rating less than total. 38 C.F.R. 4.16(a) (2002). Since
the veteran in this case is entitled to a 100 percent schedular
rating for his service-connected anxiety disorder, he is not
eligible for a TDIU evaluation. See Vettese v. Brown, 7 Vet App. 31
(1994) ("claim for TDIU presupposes that the rating for the
condition is less than 100 percent"); Holland v. Brown, 6 Vet App.
443 (1994). In essence a TDIU rating is moot as the veteran has a
total rating based on his service-connected disability. Therefore,
as a matter of law, the veteran's claim for TDIU fails.

ORDER

A 100 percent disability evaluation for the service-connected
anxiety disorder is granted, subject to the laws and regulations
governing the payment of VA benefits.

The issue of a total disability rating based on individual
unemployability resulting from service-connected disability is
moot.

MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

7 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

8 -



